COURT OF APPEALS FOR THE
                                     FIRST DISTRICT OF TEXAS AT HOUSTON

                                                ORDER ON MOTION
Cause Number:              01-12-00954-CV
Trial Court Cause
Number:                    1141048
Style:                     Regina Thibodeaux
                           v. Toys “R” Us Delaware, Inc.
Date motion filed*:        January 23, 2013
Type of motion:            Extension of time to file brief
Party filing motion:       Appellant
Document to be filed:      Brief

Is appeal accelerated?      Yes        No

If motion to extend time:
         Original due date:                             December 27, 2012
         Number of previous extensions granted:         0
         Date Requested:

Ordered that motion is:

             Granted
                    If document is to be filed, document due: 15 days from the date of the order
                       Absent extraordinary circumstances, the Court will not grant additional motions to extend time

             Denied
             Dismissed (e.g., want of jurisdiction, moot)
             Other:


Judge's signature: /s/ Sherry Radack
                          Acting individually            Acting for the Court

Panel consists of

Date: February 22, 2013